DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not fully persuasive. Applicant has amended the independent claim to define the storage baskets making a “U-shape” within the enclosure. It is noted that there is no specific structure in the claims that define a “storage basket”. Further, rearrangement of baskets to form a U-shape would be within the level of ordinary skill in the art as no specific basket mounting structure is claimed that would make such an arrangement unique other than moving them around.
Applicant’s arguments with respect to Wittmeier is persuasive as this prior art or combination thereof lacks this U-shape. However, arguments with respect to Hofich are not persuasive. Applicant describes the internals and baskets of Hofich and concludes that these baskets are not parallel to the edges of a joint enclosure to form a U-shape. Examiner respectfully disagrees. 
Applicant points to figure 2 of Hofich to make this argument. However, figures 1 and 6 both show at least two baskets that are parallel and form a U-shape. The claims do not preclude having additional baskets. Opposing basket sections with component 68 and section with component 57 constitute a U-shape. Any combination minus one of the four sides would make a U-shape:

    PNG
    media_image1.png
    171
    172
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0223725 to Hoflich et al., and further in view of WO2021/152145 to Geens et al.
Hoflich discloses in the abstract and figures 1-6, a fiber enclosure comprising: 
As to claim 1, 
A base housing (74) with a round shape (figure 1); 
A dome cover (80) mechanically engaged with the base housing to form a compact, high density enclosure.
As to claim 2, this claim adds “baskets” defined by three panels arranged with two on a side and one perpendicular in the center. The claims recite no specific structure as to the makeup of these “baskets” and therefore, the side portions of Hoflich portion (32 and 52) would constitute this area and in Figure 2, fibers (13) are routed on extension arms (34) from these side basket areas.
As to claim 3, splice trays (68) are disclosed. 
As to claim 4, a plurality of trays are disclosed in figures 6 with covers and a mount (67) to hold the plurality of trays. 
As to claim 6, a plurality of ports are disclosed with drop cables (72). The claims recite terms such as “mid-span” and “earthing” and air valves with no further structural support. All of these features can be enabled in the prior art (Paragraph 21). 
Claims 9-14 and 16 are combinations of the above and are disclosed.
	However, Hoflich fails to disclose: 
A cube shape (claims 1, 10); 
Number of ports and fibers (claims 7 and 17); 
Size (claims 8 and 18)
Geens discloses in figures 3 and 8-9, a central spice tray arrangement with mount (154) that further adds capacity to a cube shaped enclosure.
It would have been obvious to one having ordinary skill in the art to change the shape to a cube and to arrange splice trays as claimed to increase capacity.
Further, changing the size or capacity of a component is generally recognized to be within the level of ordinary skill in the art. Changes in size, rearrangement of parts and optimum ranges are variables that involve routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), In re Japikse, 86 USPQ 70, In re Aller, 105 USPQ 233.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoflich in view of Geens as applied to claims above, and further in view of WO 96/30792 to Alarcon.
Hoflich in view of Geens discloses the invention as claimed except for a metal wire latch for the cover to a base. Neither Hoflich nor Geens limits the types of latches to be used to secure a cover to a base. Likewise, such securing means are commonly practiced across multiple arts to secure one component to another. Changing the type of latch would be within the level of ordinary skill in the art. Applicant’s own disclosure only briefly mentions wire (104) and therefore appears to lack criticality.
Alarcon discloses applicant’s claimed metal wire latch (page 5, lines 6-16) with latch wire (16). 
It would have been obvious to one having ordinary skill in the art to recognize that using a metal wire to latch a component is an art recognized equivalent to securing a cover to a base. Such a wire taught by Alarcon (from 1996) would be able to me modified and used in Hoflich in view of Geens not only as an art recognized equivalent, but to reduce costs, ease of installation or ease of replacing the component.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883